     Case 1:19-cv-00715-LO-IDD Document 67 Filed 08/26/19 Page 1 of 2 PageID# 950



                                                                                               FILED
                                                                                             MAI' FOOM



                                                                                           AUG 262019
                                                                                    CLERK. U.S. DISTR::.
                                                                                        -'!FXA!!Pr.iA.vir:.


       Juul Labs, Inc.,
                                            Plaintiff'


                                                                     Civil Action No. l:19-cv-00715-LO-IDD
                        vs.




       Russell McGowan
                                          Defendant



                                       ANSWER OF DEFENDANT



      The defendant, for answer to the claim of the plaintiff herein, says that he said plaintiff is not entitled to
have judgment as demanded in tlie complaint for tlie following reasons:
 would like to be dismissed from this lawsuit

Attached is a document of reasoning




 DEFENDANT:                                 ADDRESS:                                       TELEPHONE NO.

 Russell McGowan                            40 Winter St. Ansonia, CT 06401                 475-223-5296

 COPY MAILED TO: {ATTORNEY FOR PLAINTIFF)
 Monica Taliey      1100 New York Ave. N.W. Suite 600 Washington, DC 20005-3934
Case 1:19-cv-00715-LO-IDD Document 67 Filed 08/26/19 Page 2 of 2 PageID# 951
